Case 4:19-cv-12975-MFL-DRG ECF No. 46, PageID.514 Filed 03/23/21 Page 1 of 12




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

RYAN ROGAN,

      Plaintiff,                                     Case No. 19-cv-12975
                                                     Hon. Matthew F. Leitman
v.

TIMOTHY TOMLINSON AND
CITY OF ROSEVILLE,

     Defendants.
__________________________________________________________________/

ORDER (1) OVERRULING PLAINTIFF’S OBJECTIONS (ECF NO. 43) TO
REPORT AND RECOMMENDATION (ECF NO. 42) AND (2) GRANTING
   IN PART AND DENYING IN PART DEFENDANTS’ MOTION TO
      DISMISS AND FOR SUMMARY JUDGMENT (ECF No. 36)

      In this action, pro se Plaintiff Ryan Rogan brings claims under federal and

state law against the City of Roseville (the “City”) and its City Attorney, Timothy

Tomlinson (collectively, “Defendants”). (See Sec. Am. Compl., ECF No. 34.)

Rogan’s claims arise out of his contention that the Defendants wrongfully failed to

return his driver’s license after it was seized in connection with his arrest on August

9, 2015. (See id.)    Rogan brings federal claims under 42 U.S.C. § 1983 for the

alleged violation of his Eighth Amendment right to be free from cruel and unusual

punishment, the alleged violation of his Fourteenth Amendment right to due process

of law, and conspiracy. (See id.) Rogan also brings a federal claim under 18 U.S.C.

§ 242 for the alleged deprivation of his rights. (See id.) Finally, Rogan brings state-

                                          1
Case 4:19-cv-12975-MFL-DRG ECF No. 46, PageID.515 Filed 03/23/21 Page 2 of 12




law claims for breach of fiduciary duty, fraud in the inducement, and gross

negligence. (See id.)

      On June 22, 2020, Defendants filed a motion to dismiss and for summary

judgment. (See Mot., ECF No. 36.) The assigned Magistrate Judge then issued a

report and recommendation in which he recommended that the Court (1) deny

Defendants’ motion without prejudice as to Rogan’s Section 1983 claim for

violation of his right to due process of law and (2) grant Defendants’ motion with

respect to the reminder of Rogan’s federal claims (the “R&R”). (See R&R, ECF No.

42.) In addition, the Magistrate Judge recommended that the Court decline to

exercise supplemental jurisdiction over Rogan’s state-law claims. (See id.)

      Rogan has now filed objections to the R&R. (See Obj., ECF No. 43.) In his

objections, Rogan contends that the Court should not grant Defendants’ motion with

respect to any of his claims. He also requests that the Court grant him leave to file

an amended complaint. (See id., PageID.401.)

      For the reasons explained below, Rogan’s objections are OVERRULED.

                                          I

      When a party objects to a portion of a Magistrate Judge’s R&R, the Court

reviews that portion de novo. See Fed. R. Civ. P. 72(b)(3); see also Lyons v. Comm’r

of Soc. Sec., 351 F.Supp.2d 659, 661 (E.D. Mich. 2004). The Court has no duty to

conduct an independent review of the portions of the R&R to which a party has not


                                         2
Case 4:19-cv-12975-MFL-DRG ECF No. 46, PageID.516 Filed 03/23/21 Page 3 of 12




objected. See Thomas v. Arn, 474 U.S. 140, 149 (1985). In addition, the failure to

file objections to an R&R waives any further right to appeal. See Howard v. Sec’y

of Health and Human Servs., 932 F.2d 505 (6th Cir. 1991); Smith v. Detroit Fed’n

of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987).

                                         II

                                          A

      The Court will address Rogan’s objections on a claim-by-claim basis. It

begins with Rogan's claim under Section 1983 that the Defendants violated his

Eighth Amendment right to be free from cruel and unusual punishment when they

failed to return his driver’s license. (See Sec. Am. Compl., ECF No. 34,

PageID.184.) The Magistrate Judge recommended that the Court dismiss this claim

for the following reasons:

            Punishments that violate the Eighth Amendment are
            “incompatible with the evolving standards of decency that
            mark the progress of a maturing society” or that “involve
            the unnecessary and wanton infliction of pain.” Estelle v.
            Gamble, 429 U.S. 97, 102-03 (1976) (internal citations
            and quotations omitted). Rogan fails to plead facts that
            could plausibly meet this standard. At most, he has alleged
            that the failure to timely release the hold on his license
            resulted in various vague inconveniences to him. (ECF
            No. 39, PageID.289-90) (“Rogan was unable to live his
            life in a manner one sees fit . . . by not being able to enjoy
            the opportunities to lead one’s life without the intervention
            of others. . .”) As a matter of law, such inconveniences do
            not rise to the level of “unnecessary and wanton infliction
            of pain.” Therefore this claim should be dismissed.


                                          3
Case 4:19-cv-12975-MFL-DRG ECF No. 46, PageID.517 Filed 03/23/21 Page 4 of 12




(R&R, ECF No. 36, PageID.382.)

         Rogan objects that the failure to return his license did meet the high standard

for an Eighth Amendment violation. But he has not cited any case in which any

court has found that the failure to timely return a driver’s license (or any similar

alleged governmental misconduct) rises to the level of an Eighth Amendment

violation. Moreover, Rogan has not cited any authority to support the proposition

that the failure to return a license under the circumstances that he alleges here could

be deemed “punishment” for purposes of the Eighth Amendment. Rogan has

therefore failed to persuade the Court that he has stated a viable Eighth Amendment

claim.

         Moreover, even if Rogan had sufficiently alleged the substance of an Eighth

Amendment claim (and he has not done so), the claim would still fail as against the

City. As a municipality, the City may not be held vicariously liable for the actions

of its employees under Section 1983. See Connick v. Thompson, 563 U.S. 51, 60

(2011). Instead, a municipality is liable under that statute only when its official

policy or custom directly causes a plaintiff’s injury. See id. at 61. Thus, “a plaintiff

seeking to impose liability on a municipality under § 1983 [must] identify a

municipal ‘policy’ or ‘custom’ that caused the plaintiff’s injury.” Board of Comm’rs

of Bryan Cty. v. Brown, 520 U.S. 397, 403 (1997) (quoting Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 694 (1978)). A plaintiff satisfies this burden by pleading


                                            4
Case 4:19-cv-12975-MFL-DRG ECF No. 46, PageID.518 Filed 03/23/21 Page 5 of 12




sufficient facts to show that he was harmed by one of the following: (1) the existence

of an illegal official policy or legislative enactment; (2) that an official with final

decision making authority ratified illegal actions; (3) the existence of a policy of

inadequate training or supervision; or (4) the existence of a custom of tolerance or

acquiescence of federal rights violations. See Burgess v. Fischer, 735 F.3d 462, 478

(6th Cir. 2013).

      Rogan seems to argue in his objections that the City failed to adequately train

its staff concerning their obligations to return driver’s licenses under circumstances

like those presented here. (See Obj., ECF No. 43, PageID.397-398.) A failure-to-

train claim “requires a showing of ‘prior instances of unconstitutional conduct

demonstrating that the [municipality] ha[d] ignored a history of abuse and was

clearly on notice that the training in this particular area was deficient and likely to

cause injury.’” Burgess, 735 F.3d at 478 (quoting Miller v. Sanilac Cnty., 606 F.3d

240, 255 (6th Cir. 2010)). But here, Rogan has not pleaded any facts in his

Complaint that could show that the City was “on notice” that its training “in this

particular area was deficient.” Id. Thus, Rogan’s Eighth Amendment claim against

the City fails for this additional reason.1


1
  In the Defendants’ motion, Defendants argued that all of Rogan’s claims against
the City failed as a matter of law because Rogan had failed to plead the essential the
elements of municipal liability under Section 1983. (See Mot., ECF 36, PageID.225.)
In the R&R, the Magistrate Judge focused on the lack of the sufficient municipal
liability allegations in the context of his analysis of Rogan’s Fourteenth Amendment
                                              5
Case 4:19-cv-12975-MFL-DRG ECF No. 46, PageID.519 Filed 03/23/21 Page 6 of 12




      Finally, Rogan attempts to raise a new Eighth Amendment claim in his

objections. He contends that the failure to timely return his license amounted to an

excessive fine in violation of the Eighth Amendment. (See Obj., ECF No. 43,

PageID.395.) But a party may neither assert a new claim nor assert a new argument

in objections to a report and recommendation. See Murr v. United States, 200 F.3d

895, 902 n.1 (6th Cir. 2000) (explaining that “[c]ourts have held that while the

Magistrate Judge Act, 28 U.S.C. § 631 et seq., permits de novo review by the district

court if timely objections are filed, absent compelling reasons, it does not allow

parties to raise at the district court stage new arguments or issues that were not

presented to the magistrate”). The Court therefore will not consider Rogan’s

excessive-fine argument.

      For all of these reasons, the Court OVERRULES Rogan’s objection to the

Magistrate Judge’s recommendation that the Court dismiss his Eighth Amendment

claim. That claim is DISMISSED.

                                         B

      The Court next turns to Rogan’s claim under Section 1983 that Defendants

conspired to deprive him of his civil rights. In support of this claim, Rogan alleges

that Defendants “continued to place [him] in a continuous circle to have his driver’s


due process claim against the City. (See R&R, ECF No. 42, PageID.384.) The
Magistrate Judge’s municipal liability analysis is equally-applicable to Rogan’s
Eighth Amendment claim against the City.
                                         6
Case 4:19-cv-12975-MFL-DRG ECF No. 46, PageID.520 Filed 03/23/21 Page 7 of 12




license released, while they knowingly knew the process to release a driver’s

license.” (Sec. Am. Compl., ECF No. 34, PageID.184.) The Magistrate Judge

recommended that the Court dismiss this claim because Rogan failed to plead facts

to suggest the existence of a plan or agreement by Defendants to deprive him of his

constitutional rights. (See R&R, ECF No. 42, PageID.383.)

      In his objections, Rogan does not identify any specific factual allegations from

his Second Amended Complaint that, if proven, would support a finding that

Defendants acted according to a plan or agreement to violate his constitutional

rights. Rogan has therefore not shown how he has pleaded a viable conspiracy claim

against the Defendants

      In his objections, Rogan also raises a new argument related to a preliminary

breath test, and he attaches a transcript related to that argument that was not

previously part of the record. (See Obj., ECF No. 43, PageID.397.) As explained

above, parties are generally not permitted to raise new arguments and present new

evidence in objections to a report and recommendation. See Murr, supra. Therefore,

the Court will not consider Rogan’s new argument and new evidence that were

offered for the first time in his objections.

      For all of these reasons, the Court OVERRULES Rogan’s objection to the

Magistrate Judge’s recommendation that the Court dismiss his conspiracy claim.

That claim is DISMISSED.


                                            7
Case 4:19-cv-12975-MFL-DRG ECF No. 46, PageID.521 Filed 03/23/21 Page 8 of 12




                                           C

      The Court next addresses Rogan’s claim under 18 U.S.C. § 242 that

Defendants deprived him of his rights under color of law. (See Sec. Am. Comp.,

ECF No. 34, PageID.183-184.) The Magistrate Judge recommended that the Court

dismiss this claim because there is no private right of action under 18 U.S.C. § 242.

(See R&R, ECF No. 42, PageID.386.) Rogan objects to that recommendation, but

he has not cited any authority recognizing a private right of action under this statute.

(See Obj., ECF No. 43, PageID.400.) For that reason, the Court OVERRULES

Rogan’s objection to the recommendation that the Court dismiss his claim under 18

U.S.C. § 242. That claim is DISMISSED.

                                           D

      The Court now turns to Rogan’s state-law claims for fraud in the inducement,

breach of fiduciary duty, and gross negligence. (See Sec. Am. Comp., ECF No. 34.)

The Magistrate Judge recommended that the Court exercise its discretion to decline

to exercise supplemental jurisdiction over those claims in order to promote judicial

efficiency. (See R&R, ECF No. 42, PageID.386.) The Magistrate Judge explained

that while there is some overlap between the factual predicate for the federal and

state claims, the differences between the nature of the claims warranted dismissing

the state claims without prejudice so that Rogan could pursue those claims in state

court. (See id.)    Rogan objects to that recommendation, but he makes no


                                           8
Case 4:19-cv-12975-MFL-DRG ECF No. 46, PageID.522 Filed 03/23/21 Page 9 of 12




particularized showing that the Court’s exercise of jurisdiction over his state-law

claims would further judicial efficiency. Nor has he shown prejudice from the

Court’s failure to exercise jurisdiction over those claims. Moreover, the Court shares

the Magistrate Judge’s view that the differences between the state and federal claims

warrant dismissing the state claims without prejudice. For instance, the state-law

fraud and breach of fiduciary duty claims present factual and legal issues – for

instance, whether the Defendants made a false statement, whether any alleged false

statement is actionable in a fraud claim, whether Rogan reasonably relied on

allegedly-false statements, and whether the Defendants had a fiduciary duty to

Rogan – that are not involved in his federal claims. Given these differences, the

state-law claims are properly dismissed and should be heard in state court. Finally,

the Court properly declines to exercise supplemental jurisdiction over the state-law

claims because they predominate over the federal claims. A review of Rogan’s

Second Amended Complaint reveals that his fundamental allegation is that

Tomlinson and the City promised to return his license and then reneged on that

promise. Simply put, the core of this case is a state-law breach of contract theory.2


2
  Although Rogan does not label his state-law claims as ones for breach of contract,
his factual allegations make clear that, at bottom, his action rests upon an alleged
breach of a purported promise to return his license. (See Sec. Am. Compl. at ¶¶ 3-
10, ECF No. 34, PageID.181-182.) And the labels that Rogan uses to describe his
claims are not dispositive or binding on the Court. See, e.g., Young v. District and
Supreme Courts of Michigan, 2011 WL 3648484, at *1 (E.D. Mich. Aug. 18, 2011)
(“The Court is not bound by the label affixed to a complaint by a plaintiff”).
                                          9
Case 4:19-cv-12975-MFL-DRG ECF No. 46, PageID.523 Filed 03/23/21 Page 10 of 12




This additional reason weighs in favor of declining to exercise supplemental

jurisdiction over Rogan’s state-law claims. See, e.g., 28 U.S.C. § 1367(c)(2)

(providing that a district court “may decline to exercise supplemental jurisdiction

over a [state-law] claim” where “the claim substantially predominates over the claim

or claims over which the district court has original jurisdiction”); Hindelang v. City

of Grosse Pointe, 2020 WL 5411338, at ** 1-2 (E.D. Mich. Sept. 9, 2020) (declining

to exercise supplemental jurisdiction over state-law claims where claims

“substantially predominated” over federal claims).

      For all of these reasons, the Court OVERRULES Rogan’s objection to the

Magistrate Judge’s recommendation that the Court decline to exercise supplemental

jurisdiction over his state-law claims. Those claims are DISMISSED WITHOUT

PREJUDICE.

                                          E

      Finally, in Rogan’s objections, he asks the Court to grant him leave to file a

Third Amended Complaint. (See Obj., ECF No. 43, PageID.401.) He seeks to

amend in order to “address [among other things] some of the concerns brought up

by the Magistrate Judge.” (Id.) But Rogan may not seek leave to amend in an

objection to a report and recommendation. If Rogan wishes to amend his pleadings

again, he may file a motion for leave to amend before the Magistrate Judge. Any

such motion must comply with the Court’s Local Rules. See Local Rule 15.1. The


                                         10
Case 4:19-cv-12975-MFL-DRG ECF No. 46, PageID.524 Filed 03/23/21 Page 11 of 12




Court expresses no opinion as to whether Rogan should be granted leave to amend

his pleadings for a third time. The Court concludes only that he may not seek leave

to do so through his objections to the R&R.

      For that reason, the Court DENIES Rogan’s request for leave to amend his

complaint.

                                        III

      Defendants have not objected to the Magistrate Judge’s recommendation that

the Court deny their motion with respect to Rogan’s Section 1983 due process claim.

The Court will therefore adopt the Magistrate Judge’s recommended disposition of

that claim.

                                        IV

      For all the reasons explained above, Rogan’s objections are OVERRULED.

Defendants’ motion to dismiss and for summary judgment (ECF No. 36) is

GRANTED IN PART AND DENIED IN PART AS FOLLOWS:

    All of Rogan’s federal claims in his Second Amended Complaint other than

      his Section 1983 due process claim are DISMISSED WITH PREJUDICE.

    All of Rogan’s state-law claims in his Second Amended Complaint are

      DISMISSED WITHOUT PREJUDICE.




                                        11
Case 4:19-cv-12975-MFL-DRG ECF No. 46, PageID.525 Filed 03/23/21 Page 12 of 12




    Finally, Rogan’s request for leave to amend his complaint is DENIED, but

      Rogan may submit that request to the Magistrate Judge.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: March 23, 2021



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 23, 2021, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        12
